Citation Nr: 1608947	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  09-13 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for hearing loss. 

 2. Entitlement to service connection for tinnitus. 
 
 3. Entitlement to service connection for a heart disability.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel



INTRODUCTION

The Veteran had active service from February 14, 1975 to March 24, 1975. He subsequently served in the Army National Guard (ANG) from July 1979 to March 2001, with numerous periods of active duty for training.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In the Veteran's April 2007 application for benefits, the Veteran specifically claimed service connection for three conditions, lastly including "residuals-heat stroke/heart condition."  In the February 2008 rating decision on appeal, the RO bifurcated this claim to two claims of entitlement to service connection: for residuals, heat stroke, and for a heart condition.  However, in his application the Veteran clearly appears to have intended to claim service connection for a heart condition as the residual of a medical incident he identified as heat stroke; and in his VA Form 9 he also asserted that his heart condition was related to the heat stroke incident.  He has not identified any other claimed residuals of the incident, which is discussed below and occurred in May 2000, albeit he misidentified in his application as occurring in June 2000.  At the time the only complaint was chest pain that was associated with a preexisting heart condition.  The record contains no other medical records suggesting any other claimed residuals other than associated with a heart condition.

In February 2013, the Board remanded the case to the RO for further development.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.



REMAND

The Veteran claims entitlement to service connection for hearing and tinnitus on the basis of 23 years of service in an artillery unit where he was exposed to associated noise resulting in acoustic trauma.  He claims entitlement to service connection for a heart condition, as occurring while on a two-week summer drill.  A remand of the case regarding these claims is necessary for the following reasons and, in light of the remand, any additional treatment records should be obtained.

Hearing Loss and Tinnitus

The Veteran's Report of Separation and Record of Service in the Army National Guard shows that he was a member of the Army National Guard for over 21 years from his date of enlistment in July 1979 to the terminal date of reserve/military service obligation in March 2001.  

A DD Form 214 shows that during this time period, he had active duty from August 1979 to November 1979; and that his military occupational specialty was cannon crewman; and decorations included marksman (Rifle M-16) and expert (hand grenade).  Two ANG Retirement Credits Records reporting on inclusive dates from July 1979 to June 1990, show numerous periods of "active duty, active duty training, or full time training duty" during that time period.

The Veteran's service personnel records include a record of assignments showing a primary principal duty of cannoneer, or gunner over many years and during much of his long period in the Army National Guard.  This record also showed other principal duties over periods of time that, similar to cannoneer, would be expected to result in significant exposure to loud military related noise.  The other military assignments included ammunition handler, vehicle driver, prime mover driver, and cook, which also suggests some extent of noise exposure.  
 
Service treatment records include a number of periodic examination reports dated between 1979 and 1996, which contain audiology test results.  Those results show that for both ears, the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz generally became higher over time between 1979 and 1996; and actually showed a spike in thresholds at most frequencies during testing in December 1991.  These audiometry findings reflect some hearing loss in each ear, which was increasing in each ear over time while he was in the ANG.  

However, none of the audiometry findings during his ANG service meet criteria for a hearing loss disability in either ear as defined under 38 C.F.R. § 3.385, which is a requisite requirement for entitlement to service connection.  Hearing impairment is defined by VA as when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

A January 2008 VA audiology examination report contains audiology test findings that show that during the pendency of the claim the Veteran has bilateral hearing loss as defined under 38 C.F.R. § 3.385.  The examining VA audiologist diagnosed a moderate to moderately severe sensorineural hearing loss bilaterally.  

The examiner opined that the Veteran's current hearing loss is not the result of military noise exposure, on the basis that test findings during the Veteran's ANG service were "well within normal limits."  He opined that the acknowledged tinnitus had been reported to be present for some three years, well after the Veteran's period of ANG service, and therefore it is less likely than not that the tinnitus is a result of the ANG service.  

However, the Veteran is not required to show that he met the criteria of 38 C.F.R. § 3.385 for hearing loss-or tinnitus-at separation from service if he currently is shown to have hearing loss or tinnitus, which is otherwise shown to be related to service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); 38 C.F.R. § 3.303(d) (2015).

The examiner did not consider whether any present hearing loss or tinnitus may be etiologically related to the ANG periods of active duty for training even though not shown until later, to include as due to acoustic trauma from military weapon fire, principally from cannon, and other military-related weapons and other sources.  The examiner also did not consider whether any tinnitus could be the result of noise induced hearing loss.  

Given evidence of progressively increased levels of auditory thresholds over time in both ears during the period of ANG service, and the acknowledged noise exposure during the ANG periods of active duty for training, an examination is necessary to determine the nature, extent, onset and likely etiology of any present hearing loss and tinnitus.  

Heart Disability

Service personnel records include a January 2000 record titled Permanent Orders, showing that the Veteran's Army National Guard unit was to attend annual training at Fort Polk, Louisiana, for the period from May 12, 2000 to May 28, 2000.  An April 2000 memorandum to the Veteran's field artillery unit was on the subject of the annual training to be conducted from May 6, 2000 through May 28, 2000.  Other service personnel and treatment records reflect that the Veteran attended that period of annual training at Fort Polk, Louisiana.

Service treatment and personnel records, and private treatment records from Christus St. Frances Cabrini Hospital in nearby Alexandria, Louisiana, show that the Veteran was admitted to that private hospital on May 12, 2000 with complaints of tight chest pain starting one hour before while the Veteran was performing field maneuvers with the National Guard.  The hospital's emergency department report recorded that the Veteran had had a single episode of chest pain, and noted a history of a prior angioplasty.  The Veteran had had a stent placed in 1999.  He was on current heart medications of Pravachol and an antihypertensive.   The emergency department report contains a diagnosis of chest pain, coronary artery disease, and hypertension.  The Veteran was discharged from the hospital on May 13, 2000, with notation of diagnosis as chest pain.

A report of investigation, line of duty and misconduct status, dated May 12, 2000, contains remarks that the Veteran had developed chest pain while helping set up the trucks.  The report contains conclusions that the Veteran was present for duty and that the injury was in line of duty.  

A service treatment record of emergency care and treatment dated May 16, 2000 shows that the Veteran was evaluated on follow-up for duty.  The Veteran reported he had no pain and was taking his current medication.  The provider cleared the Veteran for return to his home duty station.  The report contains a notation of "formal EPTS" (existing prior to service).  A statement of medical examination and duty status dated May 16, 2000 contains a medical opinion that an injury was not incurred in line of duty. 

Subsequently, private treatment records include a September 2006 private treatment record showing that the Veteran was seen, and at that time he denied any symptoms since his last visit.  The report concluded with an impression of (1) arteriosclerotic heart disease with status post stent placement in the diagonal artery in August 2006; (2) status post right coronary stent placement with patent stent during evaluation in August 2006; (3) distal left anterior descending artery with 90 percent stenosis; (4) systemic hypertension; (5) hypercholesterolemia with latest level at 210; and (6) chews tobacco.

In sum, the record shows that the Veteran was taken to Christus St. Frances Cabrini Hospital after experiencing chest pain while on active duty for training at Fort Polk.  He was discharged the next day.  Those records indicate there was a preexisting chronic heart condition.  More recent private treatment records shows that the Veteran continues to have a chronic heart condition.  

There is medical evidence of a chronic heart condition that preexisted the period of active duty for training at Fort Polk in May 2000.  The usual presumption of soundness on service entrance does not apply here.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Thus, the question remaining is whether any preexisting chronic heart condition was aggravated beyond the natural progression of the condition by the medical incident described above during the period of ACDUTRA in May 2000.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).

Under that theory of entitlement, because this is a period of ACDUTRA, the Veteran has the burden of showing that there was an increase in severity (beyond merely a flare-up) and that it was not due to the natural progress of the disease.  The presumption of aggravation does not apply to claims based on periods of ACDUTRA.

For these reasons an examination is necessary to determine the nature and extent of any present heart disorder, and obtain an opinion as to whether any chronic heart condition preexisting May 2000 was aggravated beyond the natural progression of the condition by the medical incident described above during that month while the Veteran was on active duty for training in the ANG.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain pertinent outstanding VA and private medical records of treatment of the Veteran for each of the claimed conditions.

2.  After completion of the above, schedule the Veteran for the following examinations to determine the nature, extent, onset, and likely etiology of any hearing loss and tinnitus; and any service aggravation of the preexisting heart disability.  The claims file and copy of this REMAND must be made available to and reviewed by each examiner.  

Hearing Loss and Tinnitus

The examiner is to elicit from the Veteran a history of noise exposure, hearing loss or other injury or disease/infection, and tinnitus during and since his periods of ACDUTRA or other active duty service in the Army National Guard, and of pertinent auditory symptoms since then.

Perform physical examination, and audiometer/audiology testing and other pertinent testing.  Note that for VA purposes, a hearing impairment is defined as when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

For any hearing loss found present for the right or left ear, and for the Veteran's tinnitus, the examiner must provide a medical opinion as to whether it is at least as likely as not that:

(i)  such hearing loss and/or tinnitus was caused by noise exposure or other injury or disease during ANG active duty service, or is otherwise etiologically related to the Veteran's periods of active duty service in the Army National Guard; 

(ii)  the Veteran's tinnitus is proximately due to or the result of any hearing loss the examiner determines to be related to service.

In providing opinions the examiner must comment on the acknowledged long-term exposure to loud noise/acoustic traumas from weapons fire including from cannon, grenade, and rifle fire, as well as noise exposure from driving military vehicles and duties as cook, during multiple periods of active duty training over a 21 year period in the Army National Guard.  

The examiner must provide a full and complete rationale for any opinion with references to the evidence of record.  

Heart Disability

Perform any necessary tests or procedures to answer the questions below.  Then, based on examination and review of the record and any pertinent medical facts, the examiner must provide a medical opinion as to whether it is at least as likely as not that any present heart disorder increased in severity as a result of the medical incident culminating in private hospitalization during the May 2000 period of ACDUTRA. 

If so, the examiner must provide a medical opinion as to whether it is at least as likely as not that an increase in severity was not due to the natural progress of the disease.

The examiner must provide a full and complete rationale for any opinion with references to the evidence of record.  

3.  Following any additional development deemed appropriate, readjudicate the Veteran's claim.  If any benefit sought is not granted, an appropriate supplemental statement of the case must be issued.  The Veteran and the representative must be afforded an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

